Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Election


1.	Applicant’s election of claims 1-17 in the reply filed on June 15, 2021, is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.
The requirement is deemed proper and is therefore made FINAL.




Information Disclosure Statement

2.	The references disclosed within the information disclosure statement (IDS) submitted on December 12, 2019, and June 15, 2021, have been considered and initialed by the Examiner. 


Claim Rejections – 35 USC § 103(a)

3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1-6, 8-10, 14-15 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hoge, Jr. et al. (U.S. 5,105,056). 
	Hoge, Jr. discloses a compressible seal body (abstract) where Figure 1 shows the compressible body has a first surface and second surface.  Hoge, Jr. discloses an adhesive (50) is disposed on a conductive surface of the seal in a discontinuous pattern along the length of a seam on a surface of the compressible body (Figure 1 of Hoge, Jr.).  Hoge Jr. discloses the claimed invention except for the compressible body being configured to conform around the pattern of adhesive regions.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for the compressible body to be configured to conform around a pattern of adhesive regions, since it has been held that the provision of adjustability, where needed, involves routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954), as in claim 1.  In claim 1, the phrase, “when the compressible body is compressed in a direction perpendicular to the first or second surface” constitutes a ‘capable of’ limitation and that such a recitation that an element is ‘capable of’ performing a function is not a positive limitation but only requires the ability to so perform.

	Concerning claim 3, Hoge, Jr. discloses an elastomer core in the seal body (column 6, lines 16-21).
	Concerning claims 4 and 8-9, although Hoge, Jr. does not explicitly disclose the thickness of the compressible body and adhesive regions as claimed, thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04. 
	Concerning claim 5, Hoge, Jr. shows a plurality of circular adhesive dots in Figure 3.
	Concerning claim 6, Hoge, Jr. shows a plurality of square adhesive regions in Figure 1.
	Concerning claim 10, Hoge, Jr. discloses pressure sensitive adhesive (column 7, lines 12-22) along with rubber adhesives (column 3, lines 7-18).  In claim 10, the phrase, “to be deposited in a liquid or hot melt form” introduces a process limitation to the product claim. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966. 

Concerning claim 15, Hoge, Jr. discloses pressure sensitive adhesive (column 7, lines 12-22).  In claim 15, the phrase, “formed by printing the adhesive on the compressible body” introduces a process limitation to the product claim. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966. 
Concerning claim 17, Hoge, Jr. discloses rubber seal material (column 3, lines 7-18) along with a compressible foam core (column 7, lines 12-22).

Claim Rejections – 35 USC § 103(a)


5.	Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hoge, Jr. et al. (U.S. 5,105,056) in view of Zhang et al (U.S. 2013/0056258). 
	Hoge, Jr. is taken as above.  Hoge, Jr. discloses a compressible seal body (abstract) where Figure 1 shows the compressible body has a first surface and second 
Claim Rejections – 35 USC § 103(a)


6.	Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hoge, Jr. et al. (U.S. 5,105,056) in view of Matano et al (U.S. 2007/0196646). 
	Hoge, Jr. is taken as above.  Hoge, Jr. discloses a compressible seal body (abstract) where Figure 1 shows the compressible body has a first surface and second surface.  Hoge, Jr. discloses an adhesive (50) is disposed on a conductive surface of the seal in a discontinuous pattern along the length of a seam on a surface of the compressible body (Figure 1 of Hoge, Jr.).  Hoge, Jr. does not disclose an acrylic 

Claim Rejections – 35 USC § 103(a)


7.	Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hoge, Jr. et al. (U.S. 5,105,056) in view of Kojima (U.S. 2005/0233132). 
	Hoge, Jr. is taken as above.  Hoge, Jr. discloses a compressible seal body (abstract) where Figure 1 shows the compressible body has a first surface and second surface.  Hoge, Jr. discloses an adhesive (50) is disposed on a conductive surface of the seal in a discontinuous pattern along the length of a seam on a surface of the compressible body (Figure 1 of Hoge, Jr.).  Hoge, Jr. does not disclose a UV adhesive.  Kojima teaches an electromagnetic shielding sheet (paragraph 11) with a UV adhesive (paragraph 97). Hoge, Jr. and Kojima are combinable because they are related to a similar technical field, which is an electromagnetic shielding adhesive. It would have been obvious to one of ordinary skill in the art to have employed the UV adhesive, as taught in Kojima, for the adhesive of Hoge, Jr. to achieve the predictable result of improving the durability of the article, as in claim 13.

Claim Objections
	.	
8.	Claims 7, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art does not teach or suggest the recited compressible seal further including a pattern of discontinuous adhesive regions comprising circular dots having diameters from 0.2 to 5 mm, edge to edge spacing of each dot to the next closest from 0.5 to 25mm, and thicknesses from 10um to 100um.
	The closest prior art does not teach or suggest the recited compressible seal further including an elastomeric matrix comprising a foamed region comprising a plurality of gas filled cells defined by the elastomer and a reinforcement region comprising a porous layer having an interconnected network of pores at least partially imbibed with the elastomer.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.





Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781